

116 HR 6089 IH: U.S.-Africa Strategic Security Act
U.S. House of Representatives
2020-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6089IN THE HOUSE OF REPRESENTATIVESMarch 4, 2020Mr. Panetta (for himself, Mr. Hudson, Mr. Crow, and Mr. Brown of Maryland) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo limit the use of funds to be used to reduce the total number of United States Armed Forces deployed to the United States Africa Command area of responsibility.1.Short TitleThis Act may be cited as the U.S.-Africa Strategic Security Act.2.Limitation on use of funds for a reduction of the total number of United States Armed Forces deployed to United States Africa Command area of responsibility(a)LimitationNo amounts authorized to be appropriated for fiscal year 2020 may be obligated or expended to reduce the total number of United States Armed Forces deployed to United States Africa Command area of responsibility (in this section referred to as AFRICOM AOR) until the date on which each covered official jointly submits to the appropriate congressional committees a report described in subsection (b).(b)Report(1)In generalA report described in this subsection is a report that addresses each of the following:(A)The effect that the withdrawal of any United States Armed Forces from the AFRICOM AOR would have on military, intelligence, diplomatic, developmental, and humanitarian efforts to combat each of the violent extremist organizations described in paragraph (2), including a statement of the current objectives of each covered official with respect to such efforts.(B)The strength, regenerative capacity, and intent of each such violent extremist organizations described in paragraph (2) in the AFRICOM AOR, including—(i)an assessment of the number of fighters in the area of responsibility;(ii)the domestic and international threat the violent extremist organizations pose to the United States and its allies; and(iii)the likely reaction of such violent extremist organizations to the withdrawal of United States Armed Forces. (C)The strategic risks involved with countering such violent extremist organizations following a withdrawal of United States Armed Forces. (D)The operational risks involved with conducting United States led or enabled operations in Africa against such violent extremist organizations following a withdrawal of United States Armed Forces.(E)The military and political strategy of the covered official for meeting any threat from such violent extremist organizations.(F)The effect any United States withdrawal from Africa would have on Chinese power and influence in Africa.(G)The effect any United States withdrawal from Africa would have on Russian power and influence in Africa.(H)Any efforts the covered official plans to undertake to support legitimate, effective, and democratic local governance in Africa to diminish the intent, capability, and likelihood of return of such violent extremist organizations.(I)Any consultation or coordination with allies, partners, and associates of the United States concerning the withdrawal of United States Armed Forces from the AFRICOM AOR.(J)An assessment of the likely response from the governments and military forces of France, the United Kingdom, and Canada to the withdrawal of United States Armed Forces from the AFRICOM AOR.(2)Violent extremist organizations describedThe violent extremist organizations described in this paragraph are each of the following:(A)Islamic State in Iraq and Syria (ISIS).(B)Al Qaeda.(C)Ansaroul Islam.(D)Boko Haram.(E)Al-Shabaab.(F)Other adversarial groups and forces in the AFRICOM AOR, as determined by the covered official.(c)WaiverThe Secretary of Defense may waive the limitation under subsection (a) if, upon advice of the relevant military commanders, the Secretary determines that the waiver is necessary due to an imminent and extraordinary threat to members of the United States Armed Forces in the AFRICOM AOR.(d)FormThe report described in subsection (b) shall be submitted in unclassified form, but may contain a classified annex.(e)DefinitionsIn this section:(1)The term “appropriate congressional committees” means—(A)the congressional defense committees (which has the meaning given the term in section 101(a)(16) of title 10, United States Code); (B)the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate; and(C)the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.(2)The term covered official means—(A)the Secretary of Defense;(B)the Secretary of State;(C)the Director of National Intelligence;(D)the Under Secretary of Defense for Policy;(E)the Under Secretary of Defense for Intelligence;(F)the Assistant Secretary of Defense for International Security Affairs;(G)the Assistant Secretary of Defense for Special Operations/Low-Intensity Conflict;(H)the Commander of United States Africa Command;(I)the Commander of United States Special Operations Command; and(J)the Administrator of the United States Agency for International Development.